Exhibit 10.1







ALTIMMUNE, INC.

 

 

 

2017 OMNIBUS INCENTIVE PLAN

 

 

 

 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I PURPOSE 1 ARTICLE II DEFINITIONS 1 2.1     “Acquisition Event” 1
2.2     “Affiliate” 1 2.3     “Appreciation Award” 1 2.4     “Award” 1
2.5     “Board” 1 2.6     “Cause” 2 2.7     “Change in Control” 2
2.8     “Change in Control Price” 2 2.9     “Code” 2 2.10   “Committee” 2
2.11   “Common Stock” 3 2.12   “Company” 3 2.13   “Competitor” 3
2.14   “Consultant” 3 2.15   “Detrimental Activity” 3 2.16   “Disability” 4
2.17   “Disparagement” 4 2.18   “Effective Date” 4 2.19   “Eligible Employee” 4
2.20   “Exchange Act” 4 2.21   “Exercisable Awards” 4 2.22   “Fair Market Value”
4 2.23   “Family Member” 5 2.24   “HMRC” 5 2.25   “Incentive Stock Option” 5
2.26   “Individual Target Award” 5 2.27   “Lead Underwriter” 5 2.28   “Lock-Up
Period” 5 2.29   “Non-Employee Director” 5 2.30   “Non-Qualified Stock Option” 5
2.31   “Other Extraordinary Event” 5 2.32   “Other Stock-Based Award” 5
2.33   “Parent” 5 2.34   “Participant” 5 2.35   “Performance-Based Cash Award” 5
2.36   “Performance Criteria” 5 2.37   “Performance Period” 5
2.38   “Performance Share” 5

 



i 

 

 

 

2.39   “Performance Unit” 6 2.40   “Person” 6 2.41   “Plan” 6
2.42   “Registration Date” 6 2.43   “Restricted Stock” 6 2.44   “Restriction
Period” 6 2.45   “Rule 16b-3” 6 2.46   “Secondary Contributions” 6
2.47   “Secondary Contributor” 6 2.48   “Section 162(m)” 6 2.49   “Section 4.2
Event” 6 2.50   “Section 409A Covered Award” 6 2.51   “Section 409A” 6
2.52   “Securities Act” 6 2.53   “Stock Option” or “Option” 6
2.54   “Subsidiary” 6 2.55   “Ten Percent Stockholder” 6 2.56   “Termination” 6
2.57   “Termination of Consultancy” 7 2.58   “Termination of Directorship” 7
2.59   “Termination of Employment” 7 2.60   “Transfer” 7 ARTICLE III
ADMINISTRATION 7 3.1   The Committee. 7 3.2   Grant and Administration of
Awards. 8 3.3   Award Agreements. 8 3.4   Guidelines. 8 3.5   [Reserved]. 9
3.6   Delegation; Advisors. 9 3.7   Decisions Final. 9 3.8   Procedures. 9
3.9   Liability; Indemnification. 9 ARTICLE IV SHARE LIMITATIONS 10
4.1   Shares. 10 4.2   Changes. 11 4.3   Minimum Purchase Price. 12 ARTICLE V
ELIGIBILITY 12 5.1   General Eligibility. 12 5.2   Incentive Stock Options. 13
5.3   General Requirement. 13

ii 

 

 

 

ARTICLE VI STOCK OPTIONS

13 6.1   Stock Options. 13 6.2   Incentive Stock Options. 13 6.3   Terms of
Stock Options. 13 ARTICLE VII RESTRICTED STOCK 16 7.1   Awards of Restricted
Stock. 16 7.2   Awards and Certificates. 17 7.3   Restrictions and Conditions.
17 ARTICLE VIII OTHER STOCK-BASED AWARDS 19 8.1   Other Awards. 19 8.2   Terms
and Conditions. 19 ARTICLE IX PERFORMANCE-BASED CASH AWARDS 21
9.1   Performance-Based Cash Awards. 21 9.2   Terms and Conditions. 21 ARTICLE X
CHANGE IN CONTROL PROVISIONS 23 ARTICLE XI TERMINATION OR AMENDMENT OF PLAN 23
ARTICLE XII UNFUNDED PLAN 24 ARTICLE XIII GENERAL PROVISIONS 24 13.1     Legend.
24 13.2     Other Plans. 25 13.3     No Right to
Employment/Consultancy/Directorship. 25 13.4     Withholding of Taxes. 25
13.5     No Assignment of Benefits. 25 13.6     Listing and Other Conditions. 25
13.7     Governing Law. 26 13.8     Construction. 26 13.9     No Acquired
Rights. 26 13.10   Data Protection. 26 13.11   Costs. 27 13.12   No Right to
Same Benefits. 27 13.13   Death/Disability. 27 13.14   Section 16(b) of the
Exchange Act. 27 13.15   Section 409A. 27 13.16   Successor and Assigns. 28
13.17   Severability of Provisions. 28 13.18   Participants Subject to Taxation
Outside the U.S.; No Tax Equalization. 28

 



iii 

 

 

 

13.19   Payments to Minors, Etc. 28 13.20   Headings and Captions. 29
13.21   Recoupment. 29 13.22   Reformation. 29 13.23   Electronic
Communications. 29 13.24   Agreement. 29 13.25   Defense of Trade Secrets Act.
29 ARTICLE XIV EFFECTIVE DATE OF PLAN 30 ARTICLE XV TERM OF PLAN 30 EXHIBIT A 
Performance CRITERIA i UK ADDENDUM 1 1.   Purpose 1 2.   Definitions 1
3.   Terms 1 4.   Withholding Obligations 1 5.   Section 431 Elections 2

iv 

 

 

 

ALTIMMUNE, INC.

 

__________________________

 

2017 OMNIBUS INCENTIVE PLAN

 

__________________________

 

ARTICLE I

PURPOSE

 

The purpose of this Altimmune, Inc. 2017 Omnibus Incentive Plan is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Employees, Consultants and
Non-Employee Directors incentive awards to attract, retain and reward such
individuals and strengthen the mutuality of interests between such individuals
and the Company’s stockholders. The Plan, as set forth herein, is effective as
of the Effective Date (as defined in Article XIV). All references to “share”,
“shares”, “option” or “options” under this Plan have been adjusted to reflect
the Company’s ten-for-one reverse stock split effected on May 4, 2017.

 

ARTICLE II

DEFINITIONS

 

For purposes of the Plan, the following terms shall have the following meanings:

 

2.1           “Acquisition Event” means a merger or consolidation in which the
Company is not the surviving entity, any transaction that results in the
acquisition of all or substantially all of the Company’s outstanding Common
Stock by a single person or entity or by a group of persons or entities acting
in concert, or the sale or transfer of all or substantially all of the Company’s
assets.

 

2.2           “Affiliate” means each of the following: (a) any Subsidiary; (b)
any Parent; (c) any corporation, trade or business (including a partnership or
limited liability company) that is directly or indirectly controlled 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) by the Company or any Affiliate; (d) any corporation, trade or
business (including a partnership or limited liability company) that directly or
indirectly controls 50% or more (whether by ownership of stock, assets or an
equivalent ownership interest or voting interest) of the Company; and (e) any
other entity in which the Company or any Affiliate has a material equity
interest and that is designated as an “Affiliate” by resolution of the
Committee.

 

2.3           “Appreciation Award” means any Stock Option or any Other
Stock-Based Award that is based on the appreciation in value of a share of
Common Stock in excess of an amount at least equal to the Fair Market Value on
the date such Stock Option or Other Stock-Based Award is granted.

 

2.4          “Award” means any award granted or made under the Plan of any Stock
Option, Restricted Stock, Other Stock-Based Award or Performance-Based Cash
Award.

 

2.5           “Board” means the Board of Directors of the Company.

 



 

 

 

 

2.6           “Cause” means, with respect to a Participant’s Termination of
Employment or Termination of Consultancy: unless otherwise defined in the
applicable Award agreement or other written agreement approved by the Committee,
a termination due to (i) the Participant’s conviction of, or plea of guilty or
nolo contendere to, a felony; (ii) perpetration by the Participant of an illegal
act, dishonesty or fraud that could have a significant adverse effect on the
Company or its assets or reputation; or (iii) the Participant’s willful
misconduct with regard to the Company, as determined by the Committee. With
respect to a Participant’s Termination of Directorship, “cause” means an act or
failure to act that constitutes cause for removal of a director under Delaware
law.

 

2.7           “Change in Control” unless otherwise defined in the applicable
Award agreement or other written agreement approved by the Committee and subject
to Section 13.14(b), means the occurrence of any of the following:

 

(a)        the acquisition (including through purchase, reorganization, merger,
consolidation or similar transaction), directly or indirectly, in one or more
transactions by a Person of beneficial ownership (within the meaning of Rule
13d-3 under the Exchange Act) of securities representing 50% or more of the
combined voting power of the securities of the Company entitled to vote
generally in the election of directors of the Board, calculated on a fully
diluted basis after giving effect to such acquisition;

 

(b)        an election of Persons to the Board that causes two-thirds of the
Board to consist of Persons other than (i) members of the Board on the Effective
Date and (ii) Persons who were nominated for election as members of the Board at
a time when two-thirds of the Board consisted of Persons who were members of the
Board on the Effective Date; provided that any Person nominated for election by
a Board at least two-thirds of which consisted of Persons described in clauses
(i) or (ii) or by Persons who were themselves nominated by such Board shall be
deemed to have been nominated by a Board consisting of Persons described in
clause (i); or

 

(c)        the sale or other disposition, directly or indirectly, of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to any Person;

 

provided, however, that a Change in Control shall be deemed to not have occurred
if such Change in Control results from the issuance, in connection with a bona
fide transaction or series of transactions with the primary purpose of providing
equity financing to the Company or any of its Affiliates, of voting securities
of the Company or any of its Affiliates or any rights to acquire voting
securities of the Company or any of its Affiliates which are convertible into
voting securities.

 

2.8           “Change in Control Price” has the meaning set forth in Section
10.1.

 

2.9          “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to a section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder.

 

2.10         “Committee” means: (a) with respect to the application of the Plan
to Eligible Employees and Consultants, the Compensation Committee of the Board
or such other committee or subcommittee that is appointed by the Board, in each
case, consisting of two or more non-employee directors, each of whom is intended
to be (i) to the extent required by Rule 16b-3, a “nonemployee director” as
defined in Rule 16b-3; (ii) to the extent required by Section 162(m), an
“outside director” as defined under Section 162(m); and (iii) as applicable, an
“independent director” as defined under the Nasdaq Listing Rules, the NYSE
Listed Company Manual or other applicable stock exchange rules; and (b) with
respect to the application of the Plan to Non-Employee Directors, the Board. It
is intended that, absent an affirmative decision by the Board to appoint a
separate Committee, the Compensation Committee of the Board shall serve as the
“Committee” with respect to the application of the Plan to Eligible Employees
and Consultants. To the extent that no Committee exists that has the authority
to administer the Plan, the functions of the Committee shall be exercised by the
Board and all references herein to the Committee shall be deemed references to
the Board. If for any reason the appointed Committee does not meet the
requirements of Rule 16b-3 or Section 162(m), such noncompliance shall not
affect the validity of Awards, grants, interpretations or other actions of the
Committee.

 



 

2

 

 

2.11        “Common Stock” means the common stock of the Company, par value
$0.001 per share.

 

2.12        “Company” means Altimmune, Inc., a Delaware corporation, and its
successors by operation of law.

 

2.13        “Competitor” means any Person that is, directly or indirectly, in
competition with the business or activities of the Company and its Affiliates.

 

2.14        “Consultant” means any natural person who provides bona fide
consulting or advisory services to the Company or its Affiliates, provided that
such services are not in connection with the offer or sale of securities in a
capital-raising transaction, and do not, directly or indirectly, promote or
maintain a market for the Company’s or its Affiliates’ securities.

 

2.15        “Detrimental Activity” means, unless otherwise defined in the
applicable Award agreement or other written agreement approved by the Committee:

 

(a)        without written authorization from the Company, disclosure to any
Person outside the Company and its Affiliates or the use in any manner, except
as necessary in the furtherance of Participant’s responsibilities to the Company
or any of its Affiliates, at any time, of any confidential information, trade
secrets or proprietary information relating to the business of the Company or
any of its Affiliates that is acquired by the Participant at any time prior to
the Participant’s Termination;

 

(b)        any activity while employed or performing services that results, or
if known could have reasonably been expected to result, in the Participant’s
Termination for Cause;

 

(c)        without written authorization from the Company, directly or
indirectly, in any capacity whatsoever, (i) own, manage, operate, control, be
employed by (whether as an employee, consultant, independent contractor or
otherwise, and whether or not for compensation) or render services to any
Competitor; (ii) solicit, aid or induce any customer of the Company or any
Subsidiary to curtail, reduce or terminate its business relationship with the
Company or any Subsidiary, or in any other way interfere with any such business
relationships with the Company or any Subsidiary; (iii) solicit, aid or induce
any employee, representative or agent of the Company or any Subsidiary to leave
such employment or retention or to accept employment with or render services to
or with any other person, firm, corporation or other entity unaffiliated with
the Company or hire or retain any such employee, representative or agent or take
any action to materially assist or aid any other person, firm, corporation or
other entity in identifying, hiring or soliciting any such employee,
representative or agent; or (iv) interfere, or aid or induce any other person or
entity in interfering, with the relationship between the Company, its
Subsidiaries and any of their respective vendors, joint venturers or licensors;

 



 

3

 

 

(d)        a material breach of any restrictive covenant contained in any
agreement between the Participant and the Company or an Affiliate; or

 

(e)        the Participant’s Disparagement, or inducement of other to do so, of
the Company or its Affiliates or their past or present officers, directors,
employees or products.

 

Only the Chief Executive Officer or the Chief Financial Officer of the Company
(or his or her designee, as evidenced in writing) shall have the authority to
provide the Participant, except for himself or herself, with written
authorization to engage in the activities contemplated in subsections (a) and
(c).

 

2.16        “Disability” means, unless otherwise defined in the applicable Award
agreement or other written agreement approved by the Committee, with respect to
a Participant’s Termination, a permanent and total disability as defined in
Section 22(e)(3) of the Code. A Disability shall only be deemed to occur at the
time of the determination by the Committee of the Disability. Notwithstanding
the foregoing, for an Award that provides for payment or settlement triggered
upon a Disability and that constitutes a Section 409A Covered Award, the
foregoing definition shall apply for purposes of vesting of such Award, provided
that for purposes of payment or settlement of such Award, such Award shall not
be paid (or otherwise settled) until the earliest of: (A) the Participant’s
“disability” within the meaning of Section 409A(a)(2)(C)(i) or (ii) of the Code,
(B) the Participant’s “separation from service” within the meaning of Section
409A of the Code and (C) the date such Award would otherwise be settled pursuant
to the terms of the Award agreement.

 

2.17       “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.

 

2.18        “Effective Date” means the effective date of the Plan as defined in
Article XIV.

 

2.19        “Eligible Employee” means an employee of the Company or an
Affiliate.

 

2.20        “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder. Any references to
any section of the Exchange Act shall also be a reference to any successor
provision.

 

2.21        “Exercisable Awards” has the meaning set forth in Section 4.2(d).

 

2.22        “Fair Market Value” unless otherwise required by any applicable
provision of the Code, means as of any date and except as provided below, (a)
the closing price reported for the Common Stock on such date: (i) as reported on
the principal national securities exchange in the United States on which it is
then traded; or (ii) if not traded on any such national securities exchange, as
quoted on an automated quotation system sponsored by the Financial Industry
Regulatory Authority or (b) if the Common Stock shall not have been reported or
quoted on such date, on the first day prior thereto on which the Common Stock
was reported or quoted. If the Common Stock is not traded, listed or otherwise
reported or quoted, then Fair Market Value means the fair market value of the
Common Stock as determined by the Committee in good faith in whatever manner it
considers appropriate taking into account the requirements of Section 409A or
Section 422 of the Code, as applicable. Notwithstanding anything herein to the
contrary, for purposes of any Stock Options that are granted effective on the
Registration Date, the Fair Market Value shall equal the initial public offering
price of the Common Stock.

 



 

4

 

 

2.23        “Family Member” means “family member” as defined in Section A.1.(5)
of the general instructions of Form S-8, as may be amended from time to time.

 

2.24        “HMRC” means HM Revenue and Customs, the taxing authority in the
United Kingdom.

 

2.25        “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company, its Subsidiaries or its Parent intended to be
and designated as an “Incentive Stock Option” within the meaning of Section 422
of the Code.

 

2.26        “Individual Target Award” has the meaning in Section 9.1.

 

2.27        “Lead Underwriter” has the meaning in Section 13.24.

 

2.28        “Lock-Up Period” has the meaning in Section 13.24.

 

2.29        “Non-Employee Director” means a director of the Company or an
Affiliate who is not an active employee of the Company or an Affiliate.

 

2.30        “Non-Qualified Stock Option” means any Stock Option that is not an
Incentive Stock Option.

 

2.31        “Other Extraordinary Event” has the meaning in Section 4.2(b).

 

2.32        “Other Stock-Based Award” means an Award under Article VIII that is
valued in whole or in part by reference to, or is payable in or otherwise based
on, Common Stock.

 

2.33        “Parent” means any parent corporation of the Company within the
meaning of Section 424(e) of the Code.

 

2.34        “Participant” means an Eligible Employee, Non-Employee Director or
Consultant to whom an Award has been granted pursuant to the Plan.

 

2.35        “Performance-Based Cash Award” means a cash Award under Article IX
that is payable or otherwise based on the attainment of certain pre-established
performance goals during a Performance Period.

 

2.36        “Performance Criteria” has the meaning set forth in Exhibit A.

 

2.37        “Performance Period” means each fiscal year of the Company or such
other period (as specified by the Committee) over which the attainment of
performance goals is measured.

 

2.38        “Performance Share” means an Other Stock-Based Award of the right to
receive a number of shares of Common Stock or cash of an equivalent value at the
end of a specified Performance Period.

 



 

5

 

 

2.39        “Performance Unit” means an Other Stock-Based Award of the right to
receive a fixed dollar amount, payable in cash or Common Stock or a combination
of both, at the end of a specified Performance Period.

 

2.40        “Person” means any individual, entity (including any employee
benefit plan or any trust for an employee benefit plan) or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision).

 

2.41        “Plan” means this Altimmune, Inc. 2017 Omnibus Incentive Plan, as
amended from time to time.

 

2.42        “Registration Date” means the first date on or after the Effective
Date (a) on which the Company sells its Common Stock in a bona fide, firm
commitment underwriting pursuant to a registration statement under the
Securities Act or (b) any class of common equity securities of the Company is
required to be registered under Section 12 of the Exchange Act.

 

2.43        “Restricted Stock” means an Award of shares of Common Stock that is
subject to restrictions pursuant to Article VII.

 

2.44        “Restriction Period” has the meaning set forth in Section 7.3(a).

 

2.45        “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

 

2.46        “Secondary Contributions” has the meaning in Section 13.4(b).

 

2.47        “Secondary Contributor” has the meaning in Section 13.4(b).

 

2.48        “Section 162(m)” means the exception for performance-based
compensation under Section 162(m) of the Code.

 

2.49        “Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

2.50        “Section 409A Covered Award” has the meaning set forth in Section
13.15.

 

2.51        “Section 409A” means the nonqualified deferred compensation rules
under Section 409A of the Code.

 

2.52        “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder. Any reference to any section
of the Securities Act shall also be a reference to any successor provision.

 

2.53        “Stock Option” or “Option” means any option to purchase shares of
Common Stock granted to Eligible Employees, Non-Employee Directors or
Consultants pursuant to Article VI.

 

2.54        “Subsidiary” means any subsidiary corporation of the Company within
the meaning of Section 424(f) of the Code.

 

2.55        “Ten Percent Stockholder” means a person owning stock possessing
more than 10% of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.

 

2.56        “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.

 



 

6

 

 

2.57        “Termination of Consultancy” means: (a) that the Consultant is no
longer acting as a consultant to the Company or an Affiliate; or (b) when an
entity that is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his consultancy, unless otherwise determined by
the Committee, no Termination of Consultancy shall be deemed to occur until such
time as such Consultant is no longer a Consultant, an Eligible Employee or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Consultancy in the Award agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.

 

2.58        “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company; except that if a Non-Employee
Director becomes an Eligible Employee or a Consultant upon the termination of
his directorship, his ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.

 

2.59        “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or approved personal leave of absence) of a
Participant from the Company and its Affiliates; or (b) when an entity that is
employing a Participant ceases to be an Affiliate, unless the Participant
otherwise is, or thereupon becomes, employed by the Company or another Affiliate
at the time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
his employment, unless otherwise determined by the Committee, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

 

2.60        “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in a Person), whether for value or
no value and whether voluntary or involuntary (including by operation of law),
and (b) when used as a verb, to directly or indirectly transfer, sell, assign,
pledge, encumber, charge, hypothecate or otherwise dispose of (including the
issuance of equity in a Person) whether for value or for no value and whether
voluntarily or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.

 

ARTICLE III

ADMINISTRATION

 

3.1           The Committee. The Plan shall be administered and interpreted by
the Committee.

 



 

7

 

 

3.2           Grant and Administration of Awards. The Committee shall have full
authority and discretion, as provided in Section 3.7, to grant and administer
Awards including the authority to:

 

(a)        select the Eligible Employees, Consultants and Non-Employee Directors
to whom Awards may from time to time be granted;

 

(b)        determine the number of shares of Common Stock to be covered by each
Award;

 

(c)        determine the type and the terms and conditions, not inconsistent
with the terms of the Plan, of each Award (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation or any
vesting schedule or acceleration thereof);

 

(d)        determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

(e)        determine whether to require a Participant, as a condition of the
granting of any Award, to refrain from selling or otherwise disposing of Common
Stock acquired pursuant to such Award for a period of time as determined by the
Committee;

 

(f)         condition the grant, vesting or payment of any Award on the
attainment of performance goals (including goals based on the Performance
Criteria) over a Performance Period, set such goals and such period, and certify
the attainment of such goals;

 

(g)        amend, after the date of grant, the terms that apply to an Award upon
a Participant’s Termination, provided that such amendment does not reduce the
Participant’s rights under the Award;

 

(h)       determine the circumstances under which Common Stock and other amounts
payable with respect to an Award may be deferred automatically or at the
election of the Participant, in each case in a manner intended to comply with or
be exempt from Section 409A;

 

(i)         generally, exercise such powers and perform such acts as the
Committee deems necessary or advisable to promote the best interests of the
Company in connection with the Plan that are not inconsistent with the
provisions of the Plan;

 

(j)         construe and interpret the terms and provisions of the Plan and any
Award (and any agreements relating thereto); and

 

(k)        correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any agreement relating thereto.

 

3.3           Award Agreements. All Awards shall be evidenced by, and subject to
the terms and conditions of, a written notice provided by the Company to the
Participant or a written agreement executed by the Company and the Participant.

 

3.4           Guidelines. The Committee shall have the authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
Plan as it shall, from time to time, deem necessary or advisable. The Committee
may adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdiction
to comply with applicable tax and securities laws and may impose such
limitations and restrictions that it deems necessary or advisable to comply with
the applicable tax and securities laws of such domestic or foreign jurisdiction.

 



 

8

 

 

3.5           [Reserved].

 

3.6           Delegation; Advisors. The Committee may, as it from time to time
as it deems advisable, to the extent permitted by applicable law and stock
exchange rules: 

 



(a)        delegate its responsibilities to officers or employees of the Company
and its Affiliates, including delegating authority to officers to grant Awards
or execute agreements or other documents on behalf of the Committee; and

 

(b)        engage legal counsel, consultants, professional advisors and agents
to assist in the administration of the Plan and rely upon any opinion or
computation received from any such Person. Expenses incurred by the Committee or
the Board in the engagement of any such person shall be paid by the Company.

 

3.7           Decisions Final. All determinations, evaluations, elections,
approvals, authorizations, consents, decisions, interpretations and other
actions made or taken by or at the direction of the Company, the Board or the
Committee (or any of its members) arising out of or in connection with the Plan
shall be within the sole and absolute discretion of all and each of them, and
shall be final, binding and conclusive on all employees and Participants and
their respective beneficiaries, heirs, executors, administrators, successors and
assigns.

 

3.8           Procedures. If the Committee is appointed, the Board shall
designate one of the members of the Committee as chairman and the Committee
shall hold meetings, subject to the By-Laws of the Company, at such times and
places as it shall deem advisable, including by telephone conference or by
written consent to the extent permitted by applicable law. A majority of the
Committee members shall constitute a quorum. All determinations of the Committee
shall be made by a majority of its members. Any decision or determination
reduced to writing and signed by all of the Committee members in accordance with
the By-Laws of the Company, shall be fully effective as if it had been made by a
vote at a meeting duly called and held. The Committee shall keep minutes of its
meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.

 

3.9           Liability; Indemnification.

 

(a)        The Committee, its members and any delegate or Person engaged
pursuant to Section 3.6 shall not be liable for any action or determination made
in good faith with respect to the Plan. To the maximum extent permitted by
applicable law, no officer or employee of the Company or any Affiliate or member
or former member of the Committee or of the Board shall be liable for any action
or determination made in good faith with respect to the Plan or any Award
granted under it.

 

(b)        To the maximum extent permitted by applicable law and the Certificate
of Incorporation and By-Laws of the Company and to the extent not covered by
insurance directly insuring such person, each current or former officer or
employee of the Company or any Affiliate and member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such person’s own fraud or bad faith. Such
indemnification shall be in addition to any rights of indemnification provided
for under applicable law or under the Certificate of Incorporation or By-Laws of
the Company or any Affiliate. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him.

 



 

9

 

 

ARTICLE IV

SHARE LIMITATIONS

 

4.1           Shares.

 

(a)        General Limitations.

 

(i)             Subject to Section 4.2, the aggregate number of shares of Common
Stock which may be issued or used for reference purposes or with respect to
which Awards under the Plan may be granted over the term of the Plan is
1,500,000. Subject to Section 4.2, no more than 1,500,000 shares of Common Stock
in the aggregate may be issued under the Plan in respect of Incentive Stock
Options. At all times, the Company will reserve and keep available a sufficient
number of Common Stock as will be required to satisfy the requirements of all
Awards granted and outstanding under the Plan. The aggregate share reserve
specified in this Section 4.1(a)(i) will be increased on January 1 of each year
commencing in 2018 and ending on (and including) January 1, 2027 in an amount
equal to the least of: (i) 1,000,000 shares of Common Stock, (ii) four (4)
percent (4%) of the total number of shares of Common Stock outstanding on a
fully diluted basis as of December 31 of the immediately preceding calendar
year, and (iii) such number of shares of Common Stock, if any, determined by the
Board.

 

(ii)           If any Appreciation Award expires, terminates or is canceled for
any reason without having been exercised in full, the number of shares of Common
Stock underlying any unexercised portion shall again be available under the
Plan. If shares of Restricted Stock or Other Stock-Based Awards that are not
Appreciation Awards are forfeited for any reason, the number of forfeited shares
comprising or underlying the Award shall again be available under the Plan.

 

(iii)          Shares of Common Stock that are not issued pursuant to net
settlement or which are used to pay any exercise price or tax withholding
obligation with respect to any Award shall not be available under the Plan.
Notwithstanding anything to the contrary herein, Awards that may be settled
solely in cash shall not be deemed to use any shares under the Plan.

 

(iv)          Shares issued under the Plan may be either authorized and unissued
Common Stock or Common Stock held in or acquired for the treasury of the
Company, or both.

 

(b)        Individual Participant Limitations. Except as otherwise provided
herein, at all times:

 

(i)             the maximum number of shares of Common Stock that may be made
subject to Stock Options, Restricted Stock or Other Stock-Based Awards
denominated in shares of Common Stock granted to each Eligible Employee or
Consultant during any fiscal year of the Company is 800,000 shares per type of
Award (subject to increase or decrease pursuant to Section 4.2); provided that
the maximum number of shares of Common Stock for all types of Awards during any
fiscal year of the Company that may be granted to each Eligible Employee or
Consultant is 800,000 (subject to increase or decrease pursuant to Section 4.2);
and

 



 

10

 

 

(ii)           the aggregate amount of compensation to be paid to any one
Participant in respect of all Other Stock-Based Awards denominated in dollars
and Performance-Based Cash Awards, and granted to such Participant in any one
fiscal year of the Company, shall not exceed $5,000,000 and any Awards that are
cancelled during the year shall be counted against this limit to the extent
required by Section 162(m) of the Code; provided, further, that the foregoing
limit shall be adjusted on a proportionate basis for any Performance Period that
is not based on one fiscal year of the Company;

 

(iii)          the maximum number of shares of Common Stock that may be made
subject to Awards granted to each Non-Employee Director during any fiscal year
of the Company is 500,000 shares (subject to increase or decrease pursuant to
Section 4.2);

 

4.2           Changes.

 

(a)        The existence of the Plan and the Awards shall not affect in any way
the right or power of the Board or the stockholders of the Company to make or
authorize (i) any adjustment, recapitalization, reorganization or other change
in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate, (vi) any Section 4.2 Event or (vii) any other corporate act or
proceeding.

 

(b)        Subject to the provisions of Section 4.2(d), in the event of any
change in the capital structure or business of the Company by reason of any
stock split, reverse stock split, stock dividend, combination or
reclassification of shares, recapitalization, merger, consolidation, spin off,
split off, reorganization or partial or complete liquidation, issuance of rights
or warrants to purchase Common Stock or securities convertible into Common
Stock, sale or transfer of all or part of the Company’s assets or business, or
other corporate transaction or event that would be considered an “equity
restructuring” within the meaning of FASB ASC Topic 718 (each, a “Section 4.2
Event”), then (i) the aggregate number or kind of shares that thereafter may be
issued under the Plan, (ii) the number or kind of shares or other property
(including cash) subject to an Award, (iii) the purchase or exercise price of
Awards, or (iv) the individual Participant limits set forth in Section 4.1(b)
(other than cash limitations) shall be adjusted by the Committee as the
Committee determines, in good faith, to be necessary or advisable to prevent
substantial dilution or enlargement of the rights of Participants under the
Plan. In connection with any Section 4.2 Event, the Committee may provide for
the cancellation of outstanding Awards and payment in cash or other property in
exchange therefor. In addition, subject to Section 4.2(d), in the event of any
change in the capital structure of the Company that is not a Section 4.2 Event
(an “Other Extraordinary Event”), then the Committee may make the adjustments
described in clauses (i) through (iv) above as it determines, in good faith, to
be necessary or advisable to prevent substantial dilution or enlargement of the
rights of Participants under the Plan. Notice of any such adjustment shall be
given by the Committee to each Participant whose Award has been adjusted and
such adjustment (whether or not such notice is given) shall be binding for all
purposes of the Plan. Except as expressly provided in this Section 4.2(b) or in
the applicable Award agreement, a Participant shall have no rights by reason of
any Section 4.2 Event or any Other Extraordinary Event. Notwithstanding the
foregoing, (x) any adjustments made pursuant to Section 4.2(b) to Awards that
are considered “non-qualified deferred compensation” within the meaning of
Section 409A shall be made in a manner intended to comply with the requirements
of Section 409A; and (y) any adjustments made pursuant to Section 4.2(b) to
Awards that are not considered “non-qualified deferred compensation” subject to
Section 409A shall be made in a manner intended to ensure that after such
adjustment, the Awards either (A) continue to be exempt from Section 409A or (B)
comply with the requirements of Section 409A.

 



 

11

 

 

(c)        Fractional shares of Common Stock resulting from any adjustment in
Awards pursuant to Section 4.2(a) or (b) shall be aggregated until, and
eliminated at, the time of exercise by rounding-down for fractions less than
one-half and rounding-up for fractions equal to or greater than one-half. No
cash settlements shall be made with respect to fractional shares eliminated by
rounding.

 

(d)        Upon the occurrence of an Acquisition Event, the Committee may
terminate all outstanding and unexercised Stock Options or any Other Stock-Based
Award that provides for a Participant-elected exercise (collectively,
“Exercisable Awards”), effective as of the date of the Acquisition Event, by
delivering notice of termination to each Participant at least 20 days prior to
the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of such Exercisable Awards that are then
outstanding to the extent vested on the date such notice of termination is given
(or, at the discretion of the Committee, without regard to any limitations on
exercisability otherwise contained in the Award agreements), but any such
exercise shall be contingent on the occurrence of the Acquisition Event, and,
provided that, if the Acquisition Event does not take place within a specified
period after giving such notice for any reason whatsoever, the notice and
exercise pursuant thereto shall be null and void and the applicable provisions
of Section 4.2(b) and Article X shall apply. For the avoidance of doubt, in the
event of an Acquisition Event, the Committee may terminate any Exercisable Award
for which the exercise price is equal to or exceeds the Fair Market Value on the
date of the Acquisition Event without payment of consideration therefor. If an
Acquisition Event occurs but the Committee does not terminate the outstanding
Awards pursuant to this Section 4.2(d), then the provisions of Section 4.2(b)
and Article X shall apply.

 

4.3           Minimum Purchase Price. Notwithstanding any provision of the Plan
to the contrary, if authorized but previously unissued shares of Common Stock
are issued under the Plan, such shares shall not be issued for a consideration
that is less than permitted under applicable law.

 

ARTICLE V

ELIGIBILITY

 

5.1           General Eligibility. All current and prospective Eligible
Employees and Consultants, and current Non-Employee Directors, are eligible to
be granted Awards. Eligibility for the grant of Awards and actual participation
in the Plan shall be determined by the Committee in its sole discretion.
Notwithstanding anything herein to the contrary, no Award under which a
Participant may receive shares of Common Stock may be granted to an Eligible
Employee, Consultant or Non-Employee Director of any Affiliate if such shares of
Common Stock do not constitute “service recipient stock” for purposes of Section
409A with respect to such Eligible Employee, Consultant or Non-Employee Director
if such shares are required to constitute “service recipient stock” for such
Award to comply with, or be exempt from, Section 409A of the Code.

 



 

12

 

 

5.2           Incentive Stock Options. Notwithstanding anything herein to the
contrary, only Eligible Employees of the Company, its Subsidiaries and its
Parent (if any) are eligible to be granted Incentive Stock Options under the
Plan. Eligibility for the grant of an Incentive Stock Option and actual
participation in the Plan shall be determined by the Committee.

 

5.3           General Requirement. The grant of Awards to a prospective Eligible
Employee or Consultant and the vesting and exercise of such Awards shall be
conditioned upon such Person actually becoming an Eligible Employee or
Consultant; provided, however, that no Award may be granted to a prospective
Eligible Employee or Consultant unless the Company determines that the Award
will comply with applicable laws, including the securities laws of all relevant
jurisdictions (and, in the case of an Award to an Eligible Employee or
Consultant pursuant to which Common Stock would be issued prior to such Person
performing services for the Company, the Company may require payment of not less
than the par value of the Common Stock by cash or check in order to ensure
proper issuance of the shares in compliance with applicable law). Awards may be
awarded in consideration for past services actually rendered to the Company or
an Affiliate.

 

ARTICLE VI

STOCK OPTIONS

 

6.1           Stock Options. Each Stock Option shall be one of two types: (a) an
Incentive Stock Option or (b) a Non-Qualified Stock Option. The Committee shall
have the authority to grant to any Eligible Employee Incentive Stock Options,
Non-Qualified Stock Options, or both types of Stock Options. The Committee shall
have the authority to grant any Consultant or Non-Employee Director
Non-Qualified Stock Options. To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof that does not qualify shall constitute a separate Non-Qualified Stock
Option.

 

6.2           Incentive Stock Options. Notwithstanding anything in the Plan to
the contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under Section 422 of the Code.

 

6.3           Terms of Stock Options. Stock Options granted under the Plan shall
be subject to the following terms and conditions and shall be in such form and
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Committee shall deem desirable:

 



 

13

 

 

(a)        Exercise Price. The exercise price per share of Common Stock subject
to a Stock Option shall be determined by the Committee on or before the date of
grant, provided that the per share exercise price of a Stock Option shall not be
less than 100% (or, in the case of an Incentive Stock Option granted to a Ten
Percent Stockholder, 110%) of the Fair Market Value of the Common Stock on the
date of grant.

 

(b)        Stock Option Term. The term of each Stock Option shall be fixed by
the Committee, provided that no Stock Option shall be exercisable more than ten
years after the date such Stock Option is granted (or, in the case of an
Incentive Stock Option granted to a Ten Percent Stockholder, five years).

 

(c)        Exercisability.

 

(i)             Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee in
the applicable Award agreement. The Committee may waive any limitations on
exercisability at any time at or after grant in whole or in part, in its
discretion.

 

(ii)           Unless otherwise determined by the Committee in the applicable
Award agreement, (A) in the event the Participant engages in Detrimental
Activity prior to any exercise of the Stock Option, all Stock Options held by
the Participant shall thereupon terminate and expire, (B) as a condition of the
exercise of a Stock Option, the Participant shall be required to certify in a
manner acceptable to the Company (or shall be deemed to have certified) that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (C) in the event the Participant engages in
Detrimental Activity during the one-year period commencing on the earlier of the
date the Stock Option is exercised or the date of the Participant’s Termination,
the Company shall be entitled to recover from the Participant at any time within
one year after such date, and the Participant shall pay over to the Company, an
amount equal to any gain realized (whether at the time of exercise or
thereafter) as a result of the exercise. Unless otherwise determined by the
Committee in the applicable Award agreement, this Section 6.3(c)(ii) shall cease
to apply upon a Change in Control.

 

(d)        Method of Exercise. To the extent vested, a Stock Option may be
exercised in whole or in part at any time during the Option term, by giving
written notice of exercise to the Committee (or its designee) specifying the
number of shares of Common Stock to be purchased. Such notice shall be in a form
acceptable to the Committee and shall be accompanied by payment in full of the
purchase price as follows: (i) in cash or by check, bank draft or money order
payable to the order of the Company; (ii) solely to the extent permitted by
applicable law and authorized by the Committee, if the Common Stock is traded on
a national securities exchange or quoted on a national quotation system
sponsored by the Financial Industry Regulatory Authority, through a procedure
whereby the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including the relinquishment of Stock Options or by
payment in full or in part in the form of Common Stock owned by the Participant
(for which the Participant has good title free and clear of any liens and
encumbrances)). No shares of Common Stock shall be issued until payment
therefor, as provided herein, has been made or provided for.

 



 

14

 

 

(e)        Non-Transferability of Options. No Stock Option shall be Transferable
by the Participant other than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine that a Non-Qualified Stock Option that otherwise is
not Transferable pursuant to this section is Transferable to a Family Member in
whole or in part, and in such circumstances, and under such conditions as
specified by the Committee. A Non-Qualified Stock Option that is Transferred to
a Family Member pursuant to the preceding sentence (i) may not be Transferred
subsequently other than by will or by the laws of descent and distribution and
(ii) remains subject to the terms of the Plan and the applicable Award
agreement. Any shares of Common Stock acquired upon the exercise of a
Non-Qualified Stock Option by a permissible transferee of a Non-Qualified Stock
Option or a permissible transferee pursuant to a Transfer after the exercise of
the Non-Qualified Stock Option shall be subject to the terms of this Plan and
the applicable Award agreement.

 

(f)         Termination by Death or Disability. Unless otherwise determined by
the Committee at grant (or, if no rights of the Participant (or, in the case of
his death, his estate) are reduced, thereafter), if a Participant’s Termination
is by reason of death or Disability, all Stock Options that are held by such
Participant that are vested and exercisable on the date of the Participant’s
Termination may be exercised by the Participant (or, in the case of death, by
the legal representative of the Participant’s estate) at any time within a
period of one year after the date of such Termination, but in no event beyond
the expiration of the stated term of such Stock Options.

 

(g)        Involuntary Termination Without Cause. Unless otherwise determined by
the Committee at grant (or, if no rights of the Participant (or, in the case of
his death, his estate) are reduced, thereafter), if a Participant’s Termination
is by involuntary termination by the Company or an Affiliate without Cause, all
Stock Options that are held by such Participant that are vested and exercisable
on the date of the Participant’s Termination may be exercised by the Participant
at any time within a period of 90 days after the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

 

(h)       Voluntary Termination. Unless otherwise determined by the Committee at
grant (or, if no rights of the Participant (or, in the case of his death, his
estate) are reduced, thereafter), if a Participant’s Termination is voluntary
(other than a voluntary Termination described in subsection (i)(B) below), all
Stock Options that are held by such Participant that are vested and exercisable
on the date of the Participant’s Termination may be exercised by the Participant
at any time within a period of 30 days after the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options.

 

(i)         Termination for Cause. Unless otherwise determined by the Committee
at grant (or, if no rights of the Participant (or, in the case of his death, his
estate) are reduced, thereafter), if a Participant’s Termination (A) is for
Cause or (B) is a voluntary Termination after the occurrence of an event that
would be grounds for a Termination for Cause, all Stock Options, whether vested
or not vested, that are held by such Participant shall terminate and expire on
the date of such Termination.

 

(j)         Unvested Stock Options. Unless otherwise determined by the
Committee, Stock Options that are not vested as of the date of a Participant’s
Termination for any reason shall terminate and expire on the date of such
Termination.

 



 

15

 

 

(k)        Incentive Stock Option Limitations. To the extent that the aggregate
Fair Market Value (determined as of the date of grant) with respect to which
Incentive Stock Options are exercisable for the first time by an Eligible
Employee during any calendar year under the Plan and any other stock option plan
of the Company, any Subsidiary or any Parent exceeds $100,000, such Incentive
Stock Options shall be treated as Non-Qualified Stock Options. In addition, if
an Eligible Employee does not remain employed by the Company, any Subsidiary or
any Parent at all times from the date an Incentive Stock Option is granted until
three months prior to the date of exercise thereof (or such other period as
required by applicable law), such Stock Option shall be treated as a
Non-Qualified Stock Option. Should any provision of the Plan not be necessary in
order for the Stock Options to qualify as Incentive Stock Options, or should any
additional provisions be required, the Committee may amend the Plan accordingly,
without the necessity of obtaining the approval of the stockholders of the
Company.

 

(l)         Form, Modification, Extension and Renewal of Stock Options. Stock
Options may be evidenced by such form of agreement as is approved by the
Committee. The Committee may (i) modify, extend or renew outstanding Stock
Options (provided that (A) the rights of a Participant are not reduced without
his consent and (B) such action does not subject the Stock Options to Section
409A or otherwise extend the Stock Options beyond their stated term), and (ii)
accept the surrender of outstanding Stock Options and authorize the granting of
new Stock Options in substitution therefor. Notwithstanding anything herein to
the contrary, an outstanding Option may not be modified to reduce the exercise
price thereof nor may a new Option at a lower exercise price be substituted for
a surrendered Option (other than adjustments or substitutions in accordance with
Section 4.2), unless such action is approved by the stockholders of the Company.

 

(m)      No Reload Options. Options shall not provide for the grant of the same
number of Options as the number of shares used to pay for the exercise price of
Options or shares used to pay withholding taxes (i.e., “reloads”).

 

ARTICLE VII

RESTRICTED STOCK

 

7.1           Awards of Restricted Stock. The Committee shall determine the
Participants to whom, and the time or times at which, grants of Restricted Stock
shall be made, the number of shares to be awarded, the purchase price (if any)
to be paid by the Participant (subject to Section 7.2), the time or times at
which such Awards may be subject to forfeiture or to restrictions on transfer,
and all other terms and conditions of the Awards.

 

Unless otherwise determined by the Committee in the applicable Award agreement,
(A) in the event the Participant engages in Detrimental Activity prior to any
vesting of Restricted Stock, all unvested Restricted Stock shall be immediately
forfeited, and (B) in the event the Participant engages in Detrimental Activity
during the one year period after any vesting of such Restricted Stock, the
Committee shall be entitled to recover from the Participant (at any time within
one year after such engagement in Detrimental Activity) an amount equal to the
Fair Market Value as of the vesting date(s) of any Restricted Stock that had
vested in the period referred to above. Unless otherwise determined by the
Committee in the applicable Award agreement, this paragraph shall cease to apply
upon a Change in Control.

 



 

16

 

 

The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance goals (including goals based on the
Performance Criteria) or such other factors as the Committee may determine.

 

7.2           Awards and Certificates. The Committee may require, as a condition
to the effectiveness of an Award of Restricted Stock, that the Participant
execute and deliver to the Company an Award agreement or other documentation and
comply with the terms of such Award agreement or other documentation. Further,
Restricted Stock shall be subject to the following conditions:

 

(a)        Purchase Price. The purchase price of Restricted Stock, if any, shall
be fixed by the Committee. In accordance with Section 4.3, the purchase price
for shares of Restricted Stock may be zero to the extent permitted by applicable
law, and, to the extent not so permitted, such purchase price may not be less
than par value.

 

(b)        Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Altimmune, Inc. (the
“Company”) 2017 Omnibus Incentive Plan (as amended from time to time, the
“Plan”), and an Award Agreement entered into between the registered owner and
the Company dated __________. Copies of such Plan and Agreement are on file at
the principal office of the Company.”

 

(c)        Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Award of Restricted Stock in the event that such Award is
forfeited in whole or part.

 

7.3           Restrictions and Conditions. Restricted Stock shall be subject to
the following restrictions and conditions:

 

(a)        Restriction Period.

 

(i)             The Participant shall not be permitted to Transfer shares of
Restricted Stock, and the Restricted Stock shall be subject to a risk of
forfeiture (collectively, “restrictions”) during the period or periods set by
the Committee (the “Restriction Periods”), as set forth in the Restricted Stock
Award agreement. The Committee may provide for the lapse of the restrictions in
whole or in part (including in installments) based on service, attainment of
performance goals or such other factors or criteria as the Committee may
determine, and may waive all or any part of the restrictions at any time subject
to Section 7.3(a)(iii).

 



 

17

 

 

(ii)           If the grant of Restricted Stock or the lapse of restrictions is
based on the attainment of performance goals, such performance goals shall be
established by the Committee in writing on or before the date the grant of
Restricted Stock is made and while the outcome of the performance goals is
substantially uncertain and that is permitted under Section 162(m) with regard
to an Award of Restricted Stock that is intended to comply with Section 162(m).
Such performance goals may incorporate provisions for disregarding (or adjusting
for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar events or circumstances. With
regard to an Award of Restricted Stock that is intended to comply with Section
162(m), (A) to the extent that any such provision set forth in the prior
sentence would create impermissible discretion under Section 162(m) or otherwise
violate Section 162(m), such provision shall be of no force or effect and (B)
the applicable performance goals shall be based on one or more of the
Performance Criteria.

 

(b)        Rights as a Stockholder. Except as otherwise determined by the
Committee, the Participant shall have all the rights of a holder of shares of
Common Stock of the Company with respect to Restricted Stock, subject to the
following provisions of this Section 7.3(b). Except as otherwise determined by
the Committee, (i) the Participant shall have no right to tender shares of
Restricted Stock, (ii) dividends or other distributions (collectively,
“dividends”) on shares of Restricted Stock shall be withheld, in each case,
while the Restricted Stock is subject to restrictions, and (iii) in no event
shall dividends or other distributions payable thereunder be paid unless and
until the shares of Restricted Stock to which they relate no longer are subject
to a risk of forfeiture. Dividends that are not paid currently shall be credited
to bookkeeping accounts on the Company’s records for purposes of the Plan and,
except as otherwise determined by the Committee, shall not accrue interest. Such
dividends shall be paid to the Participant in the same form as paid on the
Common Stock upon the lapse of the restrictions. The obligation of the Company
to pay any dividends hereunder upon lapse of the applicable restrictions shall
be a general, unsecured obligation of the Company payable solely from the
general assets of the Company. In no event shall the Company be required, or
have any obligation, to set aside, or hold in escrow or trust, any funds for the
purpose of paying such dividends.

 

(c)        Termination. Upon a Participant’s Termination for any reason during
the Restriction Period, all Restricted Stock still subject to restriction will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant, or, if no rights of a Participant are reduced,
thereafter.

 

(d)        Lapse of Restrictions. If and when the Restriction Period expires
without a prior forfeiture of the Restricted Stock, the certificates for such
shares shall be delivered to the Participant, and any and all unpaid
distributions or dividends payable thereunder shall be paid. All legends shall
be removed from said certificates at the time of delivery to the Participant,
except as otherwise required by applicable law or other limitations imposed by
the Committee.

 



 

18

 

 

ARTICLE VIII

OTHER STOCK-BASED AWARDS

 

8.1           Other Awards. The Committee is authorized to grant Other
Stock-Based Awards that are payable in, valued in whole or in part by reference
to, or otherwise based on or related to shares of Common Stock, including but
not limited to, shares of Common Stock awarded purely as a bonus and not subject
to any restrictions or conditions, shares of Common Stock in payment of the
amounts due under an incentive or performance plan sponsored or maintained by
the Company or an Affiliate, stock appreciation rights, stock equivalent units,
restricted stock units, Performance Shares, Performance Units and Awards valued
by reference to book value of shares of Common Stock.

 

The Committee shall have authority to determine the Participants to whom, and
the time or times at which, Other Stock-Based Awards shall be made, the number
of shares of Common Stock to be awarded pursuant to such Awards, and all other
terms and conditions of the Awards.

 

The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of performance goals (including, performance goals based on
the Performance Criteria) or such other factors as the Committee may determine.
If the grant or vesting of an Other Stock-Based Award is based on the attainment
of performance goals, such performance goals shall be established by the
Committee in writing on or before the date the grant of Other Stock-Based Award
is made and while the outcome of the performance goals is substantially
uncertain and that is permitted under Section 162(m) with regard to an Other
Stock-Based Award that is intended to comply with Section 162(m). Such
performance goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including dispositions
and acquisitions) and other similar events or circumstances. With regard to an
Other Stock-Based Award that is intended to comply with Section 162(m), (a) to
the extent any such provision set forth in the prior sentence would create
impermissible discretion under Section 162(m) or otherwise violate Section
162(m), such provision shall be of no force or effect and (b) the applicable
performance goals shall be based on one or more of the Performance Criteria.

 

8.2           Terms and Conditions. Other Stock-Based Awards made pursuant to
this Article VIII shall be subject to the following terms and conditions:

 

(a)        Non-Transferability. The Participant may not Transfer Other
Stock-Based Awards or the Common Stock underlying such Awards prior to the date
on which the underlying Common Stock is issued, or, if later, the date on which
any restriction, performance or deferral period applicable to such Common Stock
lapses.

 

(b)        Dividends. The Committee shall determine to what extent, and under
what conditions, the Participant shall have the right to receive dividends,
dividend equivalents or other distributions (collectively, “dividends”) with
respect to shares of Common Stock covered by Other Stock-Based Awards. Except as
otherwise determined by the Committee, dividends with respect to unvested Other
Stock-Based Awards shall be withheld until such Other Stock-Based Awards vest.
Dividends that are not paid currently shall be credited to bookkeeping accounts
on the Company’s records for purposes of the Plan and, except as otherwise
determined by the Committee, shall not accrue interest. Such dividends shall be
paid to the Participant in the same form as paid on the Common Stock or such
other form as is determined by the Committee upon the lapse of the restrictions.
The obligation of the Company to pay any dividends hereunder upon lapse of the
applicable restrictions shall be a general, unsecured obligation of the Company
payable solely from the general assets of the Company. In no event shall the
Company be required, or have any obligation, to set aside, or hold in escrow or
trust, any funds for the purpose of paying such dividends.

 



 

19

 

 

(c)        Vesting. Other Stock Based Awards and any underlying Common Stock
shall vest or be forfeited to the extent set forth in the applicable Award
agreement or as otherwise determined by the Committee. At the expiration of any
applicable Performance Period, the Committee shall determine the extent to which
the relevant performance goals are achieved and the portion of each Other
Stock-Based Award that has been earned. The Committee may, at or after grant,
accelerate the vesting of all or any part of any Other Stock-Based Award.

 

(d)        Payment. Following the Committee’s determination in accordance with
subsection (c) above, shares of Common Stock or, as determined by the Committee,
the cash equivalent of such shares, shall be delivered to the Participant, or
his legal representative, in an amount equal to such individual’s earned Other
Stock-Based Award. Notwithstanding the foregoing, the Committee may exercise
negative discretion by providing in an Other Stock-Based Award the discretion to
pay an amount less than otherwise would be provided under the applicable level
of attainment of the performance goals or subject the payment of all or part of
any Other Stock-Based Award to additional vesting, forfeiture and deferral
conditions as it deems appropriate.

 

(e)        Detrimental Activity. Unless otherwise determined by the Committee in
the applicable Award agreement, (A) in the event the Participant engages in
Detrimental Activity prior to any vesting of such Other Stock-Based Award, all
unvested Other Stock-Based Award shall be immediately forfeited, and (B) in the
event the Participant engages in Detrimental Activity during the one year period
after any vesting of such Other Stock-Based Award, the Committee shall be
entitled to recover from the Participant (at any time within the one-year period
after such engagement in Detrimental Activity) an amount equal to any gain the
Participant realized from any Other Stock-Based Award that had vested in the
period referred to above. Unless otherwise determined by the Committee in the
applicable Award agreement, this Section 8.2(e) shall cease to apply upon a
Change in Control.

 

(f)         Price. Common Stock issued on a bonus basis under this Article VIII
may be issued for no cash consideration; Common Stock purchased pursuant to a
purchase right awarded under this Article VIII shall be priced as determined by
the Committee.

 

(g)        Termination. Upon a Participant’s Termination for any reason during
the Performance Period, the Other Stock-Based Awards will vest or be forfeited
in accordance with the terms and conditions established by the Committee at
grant or, if no rights of the Participant are reduced, thereafter.

 



 

20

 

 

ARTICLE IX

PERFORMANCE-BASED CASH AWARDS

 

9.1           Performance-Based Cash Awards. The Committee shall have authority
to determine the Eligible Employees and Consultants to whom, and the time or
times at which, Performance-Based Cash Awards shall be made, the dollar amount
to be awarded pursuant to such Performance-Based Cash Award, and all other
conditions for the payment of the Performance-Based Cash Award.

 

Except as otherwise provided herein, the Committee shall condition the right to
payment of any Performance-Based Cash Award upon the attainment of specified
performance goals (including performance goals based on the Performance
Criteria) established pursuant to Section 9.2(c) and such other factors as the
Committee may determine, including to comply with the requirements of
Section 162(m). The Committee may establish different performance goals for
different Participants.

 

Subject to Section 9.2(c), for any Participant the Committee may specify a
targeted Performance-Based Cash Award for a Performance Period (each an
“Individual Target Award”).  An Individual Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of the
Participant’s base pay, as a percentage of a bonus pool funded by a formula
based on achievement of performance goals, or an amount determined pursuant to
an objective formula or standard.  The Committee’s establishment of an
Individual Target Award for a Participant for a Performance Period shall not
imply or require that the same level or any Individual Target Award be
established for the Participant for any subsequent Performance Period or for any
other Participant for that Performance Period or any subsequent Performance
Period.  At the time the performance goals are established (as provided in
Section 9.2(c)), the Committee shall prescribe a formula to determine the
maximum and minimum percentages (which may be greater or less than 100% of an
Individual Target Award) that may be earned or payable based upon the degree of
attainment of the performance goals during the Performance Period. 
Notwithstanding anything else herein, the Committee may exercise negative
discretion by providing in an Individual Target Award the discretion to pay a
Participant an amount that is less than the Participant’s Individual Target
Award (or attained percentages thereof) regardless of the degree of attainment
of the performance goals; provided that, except as otherwise specified by the
Committee with respect to an Individual Target Award, no discretion to reduce a
Performance-Based Cash Award earned based on achievement of the applicable
performance goals shall be permitted for any Performance Period in which a
Change in Control occurs, or during such Performance Period with regard to the
prior Performance Periods if the Performance-Based Cash Awards for the prior
Performance Periods have not been paid by the time of the Change in Control,
with regard to individuals who were Participants at the time of the Change in
Control.

 

9.2           Terms and Conditions. Performance-Based Cash Awards shall be
subject to the following terms and conditions:

 

(a)        Committee Certification.  At the expiration of the applicable
Performance Period, the Committee shall determine and certify in writing the
extent to which the performance goals established pursuant to Section 9.2(c) are
achieved and, if applicable, the percentage of the Performance-Based Cash Award
that has been vested and earned.

 



 

21

 

 

(b)        Waiver of Limitation.  In the event of the Participant’s Disability
or death, or in cases of special circumstances (to the extent permitted under
Section 162(m) with regard to a Performance-Based Cash Award that is intended to
comply with Section 162(m)), the Committee may waive in whole or in part any or
all of the limitations imposed thereunder with respect to any or all of a
Performance-Based Cash Award.

 

(c)        Performance Goals, Formulae or Standards.  The performance goals for
the earning of Performance-Based Cash Awards shall be established by the
Committee in writing on or before the date the grant of Performance-Based Cash
Award is made and while the outcome of the performance goals is substantially
uncertain and that is permitted under Section 162(m) with regard to a
Performance-Based Cash Award that is intended to comply with Section 162(m).
Such performance goals may incorporate provisions for disregarding (or adjusting
for) changes in accounting methods, corporate transactions (including
dispositions and acquisitions) and other similar type events or circumstances.
With regard to a Performance-Based Cash Award that is intended to comply with
Section 162(m), (i) to the extent any such provision set forth in the prior
sentence would create impermissible discretion under Section 162(m) or otherwise
violate Section 162(m), such provision shall be of no force or effect and
(ii) the applicable performance goals shall be based on one or more of the
Performance Criteria.

 

(d)        Payment.  Following the Committee’s determination and certification
in accordance with subsection (a) above, the earned Performance-Based Cash Award
amount shall be paid to the Participant or his legal representative, in
accordance with the terms and conditions set forth in the Performance-Based Cash
Award agreement, but in no event, except as provided in the next sentence, shall
such amount be paid later than the later of: (i) March 15 of the year following
the year in which the applicable Performance Period ends (or, if later, the year
in which the Award is earned); or (ii) two and one-half months after the
expiration of the fiscal year of the Company in which the applicable Performance
Period ends.  Notwithstanding the foregoing, the Committee may place such
conditions on the payment of all or any portion of any Performance-Based Cash
Award as the Committee may determine and prior to the beginning of a Performance
Period, the Committee may (A) provide that the payment of all or any portion of
any Performance-Based Cash Award shall be deferred and (B) permit a Participant
to elect to defer receipt of all or a portion of any Performance-Based Cash
Award.  Any Performance-Based Cash Award deferred by a Participant in accordance
with the terms and conditions established by the Committee shall not increase
(between the date on which the Performance-Based Cash Award is credited to any
deferred compensation program applicable to such Participant and the payment
date) by an amount that would result in such deferral being deemed as an
“increase in the amount of compensation” under Section 162(m).  To the extent
applicable, any deferral under this Section 9.2(d) shall be made in a manner
intended to comply with or be exempt from the applicable requirements of
Section 409A. Notwithstanding the foregoing, the Committee may exercise negative
discretion by providing in a Performance-Based Cash Award the discretion to pay
an amount less than otherwise would be provided under the applicable level of
attainment of the performance goals.

 

(e)        Termination. Unless otherwise determined by the Committee at the time
of grant (or, if no rights of the Participant (or, in the case of his death, his
estate) are reduced, thereafter), no Performance-Based Cash Award or pro rata
portion thereof shall be payable to any Participant who incurs a Termination
prior to the date such Performance-Based Cash Award is paid and the
Performance-Based Cash Awards only shall be deemed to be earned when actually
paid.

 



 

22

 

 

ARTICLE X

CHANGE IN CONTROL PROVISIONS

 

10.1        In the event of a Change in Control of the Company, except as
otherwise provided by the Committee in an Award agreement or otherwise in
writing, a Participant’s unvested Award shall not vest and a Participant’s Award
shall be treated in accordance with one of the following methods as determined
by the Committee:

 

(a)        Awards, whether or not then vested, may be continued, assumed, have
new rights substituted therefor or be treated in accordance with Section 4.2(d),
and Restricted Stock or other Awards may, where appropriate in the discretion of
the Committee, receive the same distribution as other Common Stock on such terms
as determined by the Committee; provided that, the Committee may decide to award
additional Restricted Stock or any other Award in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, any assumption or substitution
of Incentive Stock Options shall be structured in a manner intended to comply
with the requirements of Treasury Regulation §1.424-1 (and any amendments
thereto).

 

(b)        Awards may be canceled in exchange for an amount of cash equal to the
Change in Control Price (as defined below) per share of Common Stock covered by
such Awards), less, in the case of an Appreciation Award, the exercise price per
share of Common Stock covered by such Award. The “Change in Control Price” means
the price per share of Common Stock paid in the Change in Control transaction.

 

(c)        Appreciation Awards may be cancelled without payment, if the Change
in Control Price is less than the exercise price per share of such Appreciation
Awards.

 

Notwithstanding anything else herein, the Committee may provide for accelerated
vesting or lapse of restrictions, of an Award at any time.

 

ARTICLE XI

TERMINATION OR AMENDMENT OF PLAN

 

Notwithstanding any other provision of the Plan, the Board, or the Committee (to
the extent permitted by law), may at any time, and from time to time, amend, in
whole or in part, any or all of the provisions of the Plan (including any
amendment deemed necessary or advisable to ensure that the Company may comply
with any regulatory requirement referred to in Article XIII or Section 409A), or
suspend or terminate it entirely, retroactively or otherwise; provided, however,
that, unless otherwise required by law or specifically provided herein, the
rights of a Participant with respect to Awards granted prior to such amendment,
suspension or termination, may not be reduced in any material respect without
the consent of such Participant and, provided further, without the approval of
the holders of the Company’s Common Stock entitled to vote in accordance with
applicable law, no amendment may be made that would (a) increase the aggregate
number of shares of Common Stock that may be issued under the Plan (except by
operation of Section 4.2); (b) increase the maximum individual Participant
limits under Section 4.1(b) (except by operation of Section 4.2); (c) change the
classification of individuals eligible to receive Awards under the Plan; (d)
extend the maximum term of Options; (e)  alter the Performance Criteria; (f)
other than adjustments or substitutions in accordance with Section 4.2, amend
the terms of outstanding Awards to reduce the exercise price of outstanding
Stock Options or Appreciation Awards, or cancel outstanding Stock Options or
Appreciation Awards (where, prior to the reduction or cancellation, the exercise
price exceeds the Fair Market Value on the date of cancellation) in exchange for
cash, other Awards or Stock Options or Appreciation Awards with an exercise
price that is less than the exercise price of the original Stock Options or
Appreciation Awards; or (g) otherwise require stockholder approval in order for
the Plan or any of the Awards issued hereunder to continue to comply with
applicable law (including Code Sections 162(m) and 422) or the rules of any
applicable securities exchange or system on which the Company’s securities are
listed or traded at the request of the Company.

 



 

23

 

 

The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively; provided that no such amendment reduces in any
material respect the rights of any Participant without the Participant’s
consent. Actions taken by the Committee in accordance with Article IV shall not
be deemed to reduce the rights of any Participant.

 

Notwithstanding anything herein to the contrary, the Board or the Committee may
amend the Plan or any Award at any time without a Participant’s consent to
comply with Section 409A or any other applicable law. 

 

ARTICLE XII

UNFUNDED PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general unsecured creditor of the Company.

 

ARTICLE XIII

GENERAL PROVISIONS

 

13.1        Legend. The Committee may require each person receiving shares of
Common Stock pursuant to an Award to represent to and agree with the Company in
writing that the Participant is acquiring the shares without a view to
distribution thereof and such other securities law related representations as
the Committee shall request. In addition to any legend required by the Plan, the
certificates or book entry accounts for such shares may include any legend that
the Committee deems appropriate to reflect any restrictions on Transfer.

 

All certificates or book entry accounts for shares of Common Stock delivered
under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any stock
exchange upon which the Common Stock is then listed or any national automated
quotation system on which the Common Stock is then quoted, any applicable
Federal or state securities law, and any applicable corporate law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions. If necessary or advisable in
order to prevent a violation of applicable securities laws or to avoid the
imposition of public company reporting requirements, then, notwithstanding
anything herein to the contrary, any stock-settled Awards shall be paid in cash
in an amount equal to the Fair Market Value on the date of settlement of such
Awards.

 



 

24

 

 

13.2        Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

13.3        No Right to Employment/Consultancy/Directorship. Neither the Plan
nor the grant of any Award thereunder shall give any Participant or other person
any right to employment, consultancy or directorship by the Company or any
Affiliate, or limit in any way the right of the Company or any Affiliate by
which an employee is employed or a Consultant or Non-Employee Director is
retained to terminate his employment, consultancy or directorship at any time.

 

13.4        Withholding of Taxes. (a) The Company or any Affiliate shall have
the right to deduct from any payment to be made pursuant to the Plan, or to
otherwise require, prior to the issuance or delivery of any shares of Common
Stock or the payment of any cash thereunder, payment by the Participant of, any
Federal, foreign, state or local taxes required by law to be withheld. Upon the
vesting of Restricted Stock (or other Award that is taxable upon vesting), or
upon making an election under Section 83(b) of the Code, a Participant shall pay
all required withholding to the Company or any Affiliate. Any statutorily
required withholding obligation with regard to any Participant may be satisfied,
subject to the consent of the Committee, by reducing the number of shares of
Common Stock otherwise deliverable or by delivering shares of Common Stock
already owned. Any fraction of a share of Common Stock required to satisfy such
tax obligations shall be disregarded and the amount due shall be paid instead in
cash by the Participant.

 

13.5        No Assignment of Benefits. No Award or other benefit payable under
the Plan shall, except as otherwise specifically provided in the Plan or
permitted by the Committee, be Transferable in any manner, and any attempt to
Transfer any such benefit shall be void, and any such benefit shall not in any
manner be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

 

13.6        Listing and Other Conditions. (a) Unless otherwise determined by the
Committee, as long as the Common Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issuance
of shares of Common Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. The Company shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Stock Option or other Exercisable Award with respect
to such shares shall be suspended until such listing has been effected.

 

(b)        If at any time counsel to the Company shall be of the opinion that
any offer or sale of Common Stock pursuant to an Award is or may be unlawful or
prohibited, or will or may result in the imposition of excise taxes on the
Company, under the statutes, rules or regulations of any applicable jurisdiction
or under the rules of the national securities exchange on which the Common Stock
then is listed, the Company shall have no obligation to make such offer or sale,
or to make any application or to effect or to maintain any qualification or
registration under the Securities Act or otherwise, with respect to the Common
Stock or Awards, and the right to exercise any Stock Option or other Exercisable
Award shall be suspended until, in the opinion of said counsel, such offer or
sale shall be lawful, permitted or will not result in the imposition of excise
taxes on the Company.

 



 

25

 

 

(c)        Upon termination of any period of suspension under this Section 13.6,
any Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.

 

(d)        A Participant shall be required to supply the Company with
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

13.7        Governing Law. The Plan and matters arising under or related to it
shall be governed by and construed in accordance with the internal laws of the
State of Delaware without giving effect to its principles of conflicts of laws.

 

13.8        Construction. Wherever any words are used in the Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply. As used herein, (a) ”or”
shall mean “and/or” and (b) ”including” or “include” shall mean “including,
without limitation.” Any reference herein to an agreement in writing shall be
deemed to include an electronic writing to the extent permitted by applicable
law.

 

13.9        No Acquired Rights. In participating in the Plan, each Participant
is deemed to acknowledge and accept that the Committee has the sole discretion
to amend or terminate the Plan, to the extent permitted hereunder, at any time
and that the opportunity given to a Participant to participate in the Plan is at
the sole discretion of the Committee and does not obligate the Company or any
Affiliate to offer such participation in the future (whether on the same or
different terms). In participating in the Plan, each Participant is deemed
further to acknowledge and accept that (i) such Participant’s participation in
the Plan is not to be considered part of any normal or expected compensation,
(ii) the value of Awards granted to a Participant shall not be used for purposes
of determining any benefits or compensation payable to the Participant or the
Participant’s beneficiaries or estate under any benefit arrangement of the
Company or its Affiliates and (iii) the termination of the Participant’s
employment with the Company or an Affiliate under any circumstance whatsoever
will not give the Participant any claim or right of action against the Company
or any of its Affiliates in respect of any lost rights under the Plan that may
arise as a result of such termination of employment.

 

13.10     Data Protection.

 

By participating in the Plan, each Participant shall consent to the holding and
processing of personal information provided by such Participant to the Company,
any Affiliate, trustee or third-party service provider, for all purposes
relating to the operation of the Plan. These include, but are not limited to:
(i) administering and maintaining Participant records; (ii) providing
information to the Company, Affiliates, trustees of any employee benefit trust,
registrars, brokers or third-party administrators of the Plan; (iii) providing
information to future purchasers or merger partners of the Company or any
Affiliate, or the business in which the Participant works; and (iv) transferring
personal information about the Participant to any country or territory that may
not provide the same protection for the information as the Participant’s home
country. Such personal information may include, without limitation, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Company or an Affiliate and details of
all Awards or other entitlement to shares awarded, canceled, exercised, vested,
unvested or outstanding in a Participant’s favor.

 



 

26

 

 

13.11     Costs. The Company shall bear all expenses associated with
administering the Plan, including expenses of issuing Common Stock pursuant to
any Awards.

 

13.12     No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and each Award to an individual
Participant need not be the same.

 

13.13     Death/Disability. The Committee may require the transferee of a
Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary or
advisable to establish the validity of the transfer of an Award. The Committee
also may require that the transferee agree to be bound by all of the terms and
conditions of the Plan.

 

13.14     Section 16(b) of the Exchange Act. All elections and transactions
under the Plan by persons subject to Section 16 of the Exchange Act involving
shares of Common Stock are intended to comply with any applicable exemptive
condition under Rule 16b-3. The Committee may establish and adopt written
administrative guidelines, designed to facilitate compliance with Section 16(b)
of the Exchange Act, as it may deem necessary or advisable for the
administration and operation of the Plan and the transaction of business
thereunder.

 

13.15     Section 409A. Although the Company does not guarantee to a Participant
the particular tax treatment of any Award, all Awards are intended to comply
with, or be exempt from, the requirements of Section 409A and the Plan and any
Award agreement shall be limited, construed and interpreted in accordance with
such intent. To the extent that any Award constitutes “non-qualified deferred
compensation” pursuant to Section 409A (a “Section 409A Covered Award”), it is
intended to be paid in a manner that will comply with Section 409A. In no event
shall the Company be liable for any additional tax, interest or penalties that
may be imposed on a Participant by Section 409A or for any damages for failing
to comply with Section 409A. Notwithstanding anything in the Plan or in an Award
to the contrary, the following provisions shall apply to Section 409A Covered
Awards:

 

(a)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of a Section 409A Covered Award providing for payment
upon or following a termination of the Participant’s employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of a Section 409A Covered Award,
references to a “termination,” “termination of employment” or like terms shall
mean separation from service. Notwithstanding any provision to the contrary in
the Plan or the Award, if the Participant is deemed on the date of the
Participant’s Termination to be a “specified employee” within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology set forth in Section 409A, then with regard to any such payment
under a Section 409A Covered Award, to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment shall not be
made prior to the earlier of (i) the expiration of the six-month period measured
from the date of the Participant’s separation from service, and (ii) the date of
the Participant’s death. All payments delayed pursuant to this Section 13.15(a)
shall be paid to the Participant on the first day of the seventh month following
the date of the Participant’s separation from service or, if earlier, on the
date of the Participant’s death.

 



 

27

 

 

(b)        With respect to any payment pursuant to a Section 409A Covered Award
that is triggered upon a Change in Control, the settlement of such Award shall
not occur until the earliest of (i) the Change in Control if such Change in
Control constitutes a “change in the ownership of the corporation,” a “change in
effective control of the corporation” or a “change in the ownership of a
substantial portion of the assets of the corporation,” within the meaning of
Section 409A(a)(2)(A)(v) of the Code, (ii) the date such Award otherwise would
be settled pursuant to the terms of the applicable Award agreement and (iii) the
Participant’s “separation from service” within the meaning of Section 409A,
subject to Section 13.15(a).

 

(c)        For purposes of Code Section 409A, a Participant’s right to receive
any installment payments under the Plan or pursuant to an Award shall be treated
as a right to receive a series of separate and distinct payments.

 

(d)        Whenever a payment under the Plan or pursuant to an Award specifies a
payment period with reference to a number of days (e.g., “payment shall be made
within 30 days following the date of termination”), the actual date of payment
within the specified period shall be within the sole discretion of the Company.

 

13.16     Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including the estate of such Participant and
the executor, administrator or trustee of such estate.

 

13.17     Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.

 

13.18     Participants Subject to Taxation Outside the U.S.; No Tax
Equalization. With respect to a Participant who is subject to taxation in a
country other than the United States, the Committee may grant Awards to such
Participant on such terms and conditions as the Committee deems appropriate to
comply with the laws of the applicable country, and the Committee may create
such procedures, addenda and subplans and make such modifications as may, in the
Committee’s discretion, be necessary or desirable to comply with such laws.
Neither the Company nor any Affiliate shall have any responsibility to such
Participant with respect to any taxes owed or owing in or to any jurisdiction
that such Participant incurs as a result of receiving an Award and becoming a
Participant in the Plan, nor shall the Company or any Affiliate provide any tax
equalization payment to any Participant in respect of taxes owed or owing in or
to any jurisdiction by a Participant.

 

13.19     Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Affiliates and their employees, agents and representatives with respect thereto.

 



 

28

 

 

13.20     Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

13.21     Recoupment. All Awards granted or other compensation paid by the
Company under the Plan, including any shares of Common Stock issued under any
Award thereunder, will be subject to: (i) any compensation recapture policies
established by the Board or the Committee from time to time and in effect at the
time of grant of the Award, and (ii) any compensation recapture policies to the
extent required pursuant to any applicable law (including, without limitation,
the Dodd-Frank Act) or the rules and regulations of any national securities
exchange on which the shares of Common Stock are then traded.

 

13.22     Reformation. If any provision regarding Detrimental Activity or any
other provision set forth in the Plan or an Award agreement is found by any
court of competent jurisdiction or arbitrator to be invalid, void or
unenforceable or to be excessively broad as to duration, activity, geographic
application or subject, such provision or provisions shall be construed, by
limiting or reducing them to the extent legally permitted, so as to be
enforceable to the maximum extent compatible with then applicable law.

 

13.23     Electronic Communications. Notwithstanding anything else herein to the
contrary, any Award agreement, notice of exercise of an Exercisable Award, or
other document or notice required or permitted by the Plan or an Award that is
required to be delivered in writing may, to the extent determined by the
Committee, be delivered and accepted electronically. Signatures also may be
electronic if permitted by the Committee. The term “written agreement” as used
in the Plan shall include any document that is delivered and/or accepted
electronically.

 

13.24     Agreement. As a condition to the grant of an Award, if requested by
the Company and the lead underwriter of any public offering of the Common Stock
(the “Lead Underwriter”), a Participant shall irrevocably agree not to sell,
contract to sell, grant any option to purchase, transfer the economic risk of
ownership in, make any short sale of, pledge or otherwise transfer or dispose
of, any interest in any Common Stock or any securities convertible into,
derivative of, or exchangeable or exercisable for Common Stock, or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during
such period of time following the effective date of a registration statement of
the Company filed under the Securities Act that the Lead Underwriter shall
specify (the “Lock-up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-up Period.

 

13.25     Defense of Trade Secrets Act.

 

Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret made: (i) in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

 



 

29

 

 

ARTICLE XIV

EFFECTIVE DATE OF PLAN

 

The Plan was adopted by the Board on March 29, 2017. The Plan was approved by
the stockholders of the Company on May 4, 2017, effective on such date (the
“Effective Date”).

 

ARTICLE XV

TERM OF PLAN

 

No Award shall be granted on or after the tenth anniversary of the earlier of
(a) the date the Plan is adopted by the Board or (b) the date of stockholder
approval of the Plan, provided that Awards granted prior to such tenth
anniversary may extend beyond that date in accordance with the terms of the
Plan. The Company may seek stockholder reapproval of the Performance Criteria
and to the extent that such stockholder approval is obtained no later than the
first stockholder meeting that occurs in the fifth year following the year in
which such stockholders previously approved the Performance Criteria, Awards
(other than Stock Options or stock appreciation rights) may be based on such
Performance Criteria in order to qualify for the “performance-based
compensation” exception under Section 162(m) of the Code.

 

 

30

 

EXHIBIT A

Performance CRITERIA

 

Performance goals established for purposes of the grant or vesting of
performance-based Awards of Restricted Stock, Other Stock-Based Awards or
Performance-Based Cash Awards that are intended to be “performance-based” under
Section 162(m) shall be based on one or more of the following performance
criteria (“Performance Criteria”):

 

(1)enterprise value or value creation targets;

 

(2)income or net income; operating income; net operating income or net operating
income after tax; operating profit or net operating profit;

 

(3)cash flow including, but not limited to, from operations or free cash flow;

 

(4)specified objectives with regard to limiting the level of increase in all or
a portion of bank debt or other long-term or short-term public or private debt
or other similar financial obligations, or other capital structure improvements,
which may be calculated net of cash balances or other offsets and adjustments as
may be established by the Committee;

 

(5)net sales, revenues, net income or earnings before income tax or other
exclusions;

 

(6)operating margin; return on operating revenue or return on operating profit;

 

(7)return measures (after tax or pre-tax), including return on capital employed,
return on invested capital; return on equity, return on assets, return on net
assets;

 

(8)market capitalization, earnings per share, fair market value of the shares of
the Company’s Shares, franchise value (net of debt), economic value added;

 

(9)total stockholder return or growth in total stockholder return (with or
without dividend reinvestment);

 

(10)financing and other capital raising transactions;

 

(11)proprietary investment results;

 

(12)estimated market share;

 

(13)expansion of sales in additional geographies or markets;

 

(14)expense management/control or reduction (including without limitation,
compensation and benefits expense);

 

(15)customer satisfaction;

 

(16)technological improvements/implementation, new product innovation;

 



 

i

 

 

(17)collections and recoveries;

 

(18)property/asset purchases;

 

(19)litigation and regulatory resolution/implementation goals;

 

(20)leases, contracts or financings (including renewals, overhead, savings, G&A
and other expense control goals);

 

(21)risk management/implementation;

 

(22)development and implementation of strategic plans or organizational
restructuring goals;

 

(23)development and implementation of risk and crisis management programs;
compliance requirements and compliance relief; productivity goals; workforce
management and succession planning goals;

 

(24)employee satisfaction or staff development;

 

(25)formations of joint ventures or partnerships or the completion of other
similar transactions intended to enhance revenue or profitability or to enhance
its customer base;

 

(26)licensing or partnership arrangements;

 

(27)progress of partnered programs and partner satisfaction;

 

(28)progress of internal research or development programs;

 

(29)submission of a new drug application (“NDA”) or the approval of the NDA by
the U.S. Food and Drug Administration (“FDA”);

 

(30)submission of an investigational new drug application (“IND”) or the
approval of the IND by the FDA;

 

(31)submission of a therapeutic biologics license application (“BLA”) or the
approval of the BLA by the FDA;

 

(32)submission to, or approval by, a foreign regulatory body of an applicable
filing or a product;

 

(33)strategic partnerships or transactions (including in-licensing and
out-licensing of intellectual property;

 

(34)the achievement of a launch of a new drug;

 

(35)the initiation or completion of a clinical trial phase;

 



 

ii

 

 

(36)implementation or completion of critical projects;

 

(37)achievement of specified milestones in the discovery and development of one
or more of the Company’s products;

 

(38)achievement of specified milestones in the commercialization of one or more
of the Company’s products;

 

(39)achievement of specified milestones in the manufacturing of one or more of
the Company’s products;

 

(40)the achievement of specified regulatory milestones relating to one or more
of the Company’s products; or

 

(41)completion of a merger, acquisition or any transaction that results in the
sale of all or substantially all of the stock or assets.

 

All Performance Criteria may be based upon the attainment of specified levels of
(or a specified increase or decrease in) the Company (or Affiliate, division,
other operational unit, business segment or administrative department of the
Company or any Affiliate) performance under one or more of the measures
described above and may be measured relative to the performance of other
corporations (or an affiliate, subsidiary, division, other operational unit,
business segment or administrative department of another corporation or its
affiliates). Any goal may be expressed as a dollar figure, on a percentage basis
(if applicable) or on a per share basis, and goals may be either absolute,
relative to a selected peer group or index, or a combination of both. To the
extent permitted under Section 162(m), (including compliance with any
requirements for stockholder approval), the Committee may: (i) designate
additional business criteria on which the Performance Criteria may be based or
(ii) adjust, modify or amend the aforementioned business criteria.

 

Except as otherwise determined by the Committee in the applicable Award
agreement, the measures used in Performance Criteria set under the Plan shall be
determined in accordance with generally accepted accounting principles (“GAAP”)
and in a manner consistent with the methods used in the Company’s regular
reports on Forms 10-K and 10-Q, without regard to any of the following unless
otherwise determined by the Committee consistent with the requirements of Code
Section 162(m)(4)(C) of the Code and the regulations thereunder:

 

(a)       all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to special, unusual or
non-recurring items, events or circumstances affecting the Company (or
Affiliate, division, other operational unit, business segment or administrative
department of the Company or any Affiliate) or the financial statements of the
Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate);

 

(b)       all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to (i) the disposal of a business
or discontinued operations or (ii) the operations of any business acquired by
the Company (or Affiliate, division, other operational unit, business segment or
administrative department of the Company or any Affiliate) during the fiscal
year or other applicable performance period; and

 



 

iii

 

 

(c)       all items of gain, loss or expense for the fiscal year or other
applicable performance period that are related to changes in accounting
principles or to changes in applicable law or regulations.

 

To the extent any Performance Criteria are expressed using any measures that
require deviations from GAAP, such deviations shall be at the discretion of the
Committee as exercised at the time the Performance Criteria are set, to the
extent permitted under Section 162(m).

 

 

iv

 

ALTIMMUNE, INC.

 

2017 OMNIBUS INCENTIVE PLAN

 

UK ADDENDUM

 

1.Purpose

 

1.1The purpose of this UK Addendum to the Plan is to enable the Committee to
grant Awards (being Stock Options, Restricted Stock, Other Stock-Based Awards or
Performance-Based Cash Awards) to certain employees and full-time directors of
the Company who are based in the United Kingdom only.

 

1.2Awards granted pursuant to the UK Addendum will be non-tax advantaged for UK
tax purposes and, to the extent relevant, Awards are granted pursuant to an
“employee share scheme” for the purposes of the Financial Services and Markets
Act 2000.

 

2.Definitions

 

Any terms not defined in this UK Addendum will have the meaning set out in
Article II of the Plan.

 

3.Terms

 

Awards granted pursuant to the UK Addendum shall be governed by the terms of the
Plan, subject to any such amendments set out below and by the terms of the
individual Award agreement entered into between the Company and the Participant.

 

4.Withholding Obligations

 

4.1The Participant shall be accountable for any income tax and, subject to the
following provisions, national insurance liability which is chargeable on any
assessable income deriving from the grant, vesting, exercise, transfer or
cancellation (whether for consideration or otherwise) of an Award, or in respect
of any additional share or cash consideration acquired as a result of
distribution of a dividend, or otherwise in respect of the exercise of an
Award.  In respect of such assessable income, the Participant shall indemnify
the Company and (at the direction of the Company) any Affiliate which is or may
be treated as the employer of the Participant in respect of the following
(together, the “Tax Liabilities”):

 

(a)any income tax liability which falls to be paid to HMRC by the Company (or
the relevant employing Affiliate) under the PAYE system as it applies to income
tax under the Income Tax (Earnings and Pensions) Act 2003 (“ITEPA”) and the Pay
As You Earn (“PAYE”) regulations referred to therein; and

 

(b)any national insurance liability which falls to be paid to HMRC by the
Company (or the relevant employing Affiliate) under the PAYE system as it
applies for national insurance purposes under the Social Security Contributions
and Benefits Act 1992 and regulations referred to therein, including:

 

(i)all the employee’s primary Class 1 national insurance contributions; and

 



 

1

 

 

(ii)to the extent permitted by law, all of the employer’s secondary Class 1
national insurance contributions.

 

4.2Pursuant to the indemnity referred to in clause 4.1 above, the Participant
shall make such arrangements as the Company requires to meet the cost of the Tax
Liabilities, including, at the direction of the Company, any of the following:

 

(a)making a cash payment of an appropriate amount to the relevant employing
company whether by cheque, banker’s draft or deduction from salary in time to
enable the Company to remit such amount to HMRC before the 14th day following
the end of the month in which the event giving rise to the Tax Liabilities
occurred;

 

(b)appointing the Company as agent and/or attorney for the sale of sufficient
Shares acquired pursuant to the exercise of any Stock Options or pursuant to the
grant, exercise or vesting of an Award to cover the Tax Liabilities and
authorising the payment to the relevant company of the appropriate amount
(including all reasonable fees, commissions and expenses incurred by the
relevant employing company in relation to such sale) out of the net proceeds of
sale of such Shares; or

 

(c)to the extent permitted by law, entering into:

 

(i)an agreement that allows the Participant’s employer to recover the whole or
any portion of any employer’s secondary Class 1 National Insurance Contributions
in respect of the vesting or exercise of the Award from the Participant; or

 

(ii)an election whereby the employer’s liability for secondary Class 1 national
insurance contributions is transferred to the Participant on terms set out in
the election, as approved by HMRC.

 

4.3The failure by a Participant to make arrangements in line with clause 4.2
above at the request of the Company shall result in the vesting of such Award
(other than an Exercisable Award) or the exercise of such Exercisable Award (as
applicable) being ineffective, null and void.

 

5.Section 431 Elections

 

Where Shares to be acquired on the exercise or vesting of an Award are
considered (at the sole discretion of the Company) to be “restricted securities”
for the purposes of Part 7 of ITEPA, it is a condition of exercise that the
Participant (if so directed by the Company) enter into a joint election with the
Company (or, if different, the relevant employing Affiliate) pursuant to section
431 ITEPA electing that the market value of the shares to be acquired on the
exercise or vesting of the Award be calculated as if the Shares were not
“restricted securities”.

 



 

2

